To the original complaints sounding in negligence, the plaintiff seeks to add by amendment a second count. The proposed amendment prays for the setting aside of a conveyance for fraud on the plaintiff. The propriety of including such a count in this suit is questioned by the defendants. This raises an issue of law which may not be decided on a motion to amend but should be squarely raised by demurrer.
Newman vs. Golden, 108 Conn. 676, 679.
Smith vs. Furness, 117 Conn. 97, 100.
   The motions to amend are granted.